Case 1:20-cv-21457-KMW Document 79 Entered on FLSD Docket 04/24/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

   ANTHONY SWAIN, et al., individually and
   on behalf of all others similarly situated,

           Plaintiffs,
                                                     Case No.: 1:20-cv-21457-KMW
                     v.

   DANIEL JUNIOR, in his official capacity as
   Director of the Miami-Dade Corrections and
   Rehabilitation Department, et al.,

         Defendants.
   _____________________________________/

                          PLAINTIFFS’ MOTION TO FILE ADDITIONAL
                              COMPOSITE EXHIBIT UNDER SEAL

          Plaintiffs, pursuant to S.D. Fla. L.R. 5.4, and by and through the undersigned counsel,

   hereby move this Court to file the attached additional Composite Exhibit under seal. In support

   of this Motion, Plaintiffs state the following:

          1.      On April 5, 2020, Plaintiffs filed their Emergency Motion and Memorandum of

   Law In Support Of Motion for Temporary Restraining Order and Preliminary Injunction (ECF

   No. 3) (“Motion for Injunctive Relief”).

          2.      The Motion for Injunctive Relief is scheduled to be heard on via telephonic hearing,

   on April 27, 2020 at 1:00 p.m.

          3.      In preparation for that hearing and pursuant to the Court’s April 23, 2020 Paperless

   Order (ECF No. 73), Plaintiffs filed their Exhibit List and Witness List (ECF No. 76) (the

   “Exhibit/Witness List”), with the Court, together with their Motion to File Under Seal certain

   declarations (ECF No. 75) (the “Motion to File Under Seal”).




  EAST\173811793.1
Case 1:20-cv-21457-KMW Document 79 Entered on FLSD Docket 04/24/2020 Page 2 of 4



           4.       Plaintiffs’ Motion to File Under Seal was granted pursuant to the Court’s Paperless

   Order (ECF No. 77).

           5.       Plaintiffs listed the Composite Exhibit as Exhibit 37 on their Exhibit/Witness List.

   However, Plaintiffs inadvertently failed to include the Composite Exhibit on their Motion to File

   Under Seal.

           6.       Like the declarations, the attached Composite Exhibit contains personal identifying

   information, medical histories, and medical information relating to detainees at the Metro West

   facility.

           7.       Accordingly, Plaintiffs seek leave to file the attached Composite Exhibit under seal.

           8.       Courts have routinely ruled that a party’s privacy or proprietary interest in

   information sometimes overcomes the interest of the public in accessing the information.

          WHEREFORE Plaintiff respectfully requests that the above referenced Composite Exhibit

   remain under seal until such time as the Court may determine whether they should be filed in the

   public record.

          Dated: April 24, 2020                   Respectfully submitted,

                                                  /s/ Lida Rodriguez-Taseff
                                                  Lida Rodriguez-Taseff
                                                  Florida Bar No. 39111
                                                  DLA Piper LLP (US)
                                                  200 South Biscayne Blvd., Ste 2500
                                                  Miami, Florida 33131
                                                  Tel.: (305) 423.8525
                                                  lida.rodriguez-taseff@dlapiper.com
                                                  Secondary Email: dawn.perez@dlapiper.com

                                                  R. Quinn Smith, Fla. Bar No. 59523
                                                  quinn.smith@gstllp.com
                                                  Katherine Alena Sanoja, Fla. Bar No. 99137
                                                  katherine.sanoja@gstllp.com
                                                  GST LLP
                                                  1111 Brickell Avenue, Suite 2715



  EAST\173811793.1
Case 1:20-cv-21457-KMW Document 79 Entered on FLSD Docket 04/24/2020 Page 3 of 4



                                     Miami, Florida 33131
                                     Tel: (305) 856-7723

                                     Meena Jagannath, Fla. Bar No. 102684
                                     meena@communityjusticeproject.com
                                     COMMUNITY JUSTICE PROJECT
                                     3000 Biscayne Blvd. Ste 106
                                     Miami, Florida 33137
                                     Tel: (305) 907-7697

                                     Maya Ragsdale, Fla. Bar No.: 1015395
                                     maya@dreamdefenders.org
                                     DREAM DEFENDERS
                                     6161 NW 9thAve.
                                     Miami, Florida 33127
                                     Tel: 786-309-2217

                                     Alexandria Twinem, D.C. Bar No. 1644851
                                     (Admitted Pro Hac Vice 4/6/2020)
                                     alexandria@civilrightscorps.org
                                     Katherine Hubbard, DC Bar No. 1500503
                                     (Admitted Pro Hac Vice 4/6/2020)
                                     katherine@civilrightscorps.org
                                     Alec Karakatsanis
                                     alec@civilrightscorps.org
                                     (Pro Hac Vice Admission Pending)
                                     CIVIL RIGHTS CORPS
                                     1601 Connecticut Ave. NW, Ste. 800
                                     Washington, DC 2009
                                     Tel: (202) 894-6126

                                     Tiffany Yang, DC Bar. No. 230836
                                     tyang@advancementproject.org
                                     (Admitted Pro Hac Vice 4/6/2020)
                                     Thomas B. Harvey, MO Bar. No. 61734
                                     (Admitted Pro Hac Vice 4/6/2020)
                                     tharvey@advacementproject.org
                                     ADVANCEMENT PROJECT
                                     1220 L Street NW, Ste 850
                                     Washington, DC 20005
                                     Tel: (202) 728-9557
                                     Attorneys for Plaintiffs




  EAST\173811793.1
Case 1:20-cv-21457-KMW Document 79 Entered on FLSD Docket 04/24/2020 Page 4 of 4



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 24th day of April, 2020 a true and correct copy of the

  foregoing was electronically filed with the Clerk of the Court U.S. District Court, Southern

  District of Florida, using the CM/ECF system which will send notification of such filing to

  counsel of record.

                                                    /s/ Lida Rodriguez-Taseff
                                                    Lida Rodriguez-Taseff




  EAST\173811793.1
